Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-122138 on Form S-8 of our reports dated July 10, 2008, relating to thefinancial statements and financial statement schedule of Ninetowns InternetTechnology Group Company Limited, its subsidiaries and variable interestentities (collectively, the "Company") (which report expresses anunqualified opinion and includesan explanatory paragraphs relating to the financial statements' translation to Renminbi amounts into U.S. dollar amounts, theadoption of the recognition and measurement methods under FinancialAccounting Standards Board Interpretation No. 48, “Accounting forUncertainty in Income Taxes – An Interpretation of FASB statement No.109” and the change of the Company's method of accounting for stock-based compensation to conform to Statement of Financial Accounting Standard No. 123 (revised 2004), "Share-Based Payment") and the effectiveness of the Company's internal control overfinancial reporting, appearing in this Annual Report on Form 20-F of theCompany for the year ended December 31, /s/ Deloitte Touche Tohmatsu CPA Ltd. Deloitte Touche Tohmatsu CPA Ltd. Beijing, the People's Republic of China July 15,
